Title: From George Washington to Abraham Yates, Jr., 23 September 1776
From: Washington, George
To: Yates, Abraham Jr.

 

⟨Head Quarters at the Heights of Harlem⟩⟨Sept. 23rd 1776⟩
⟨Sir⟩

Your favour of the ⟨21st inst.⟩ inclosing the resolution of the repre⟨sentatives of⟩ the State of New York, has come du⟨ely to hand;⟩ and will be properly attended to; I am ⟨exceeding⟩ly oblig’d by the readiness, you dec⟨lare you⟩ will pay to any commands, which ⟨you⟩ may recieve from me respecting the ⟨great⟩ cause in which we are ingaged.
The maneuvres of the En⟨emy⟩ before their landing on Sunday last, ⟨were⟩ various and perplexing, however ⟨about⟩ eight OClock in the morning they be⟨came⟩ extremely plain and obvious; at that time they began their operations, by sen⟨ding⟩ three ships of war up the North river as ⟨high⟩ as Bloomendahl, which put a stop to the removal of our stores by water, & about ele⟨ven⟩ those in the East river, began a constant ⟨&⟩ heavy canonade, for the purpose of scour⟨ing⟩ the grounds & covering the landing of the⟨ir⟩ troops, where breast works had been thrown up ⟨to⟩ oppose them; as soon as I heard the fir⟨ing,⟩ I immedy repaired to the place of landi⟨ng⟩ when to my extreme astonishment I discovered the troops who were posted on ⟨the⟩ lines retreating in the greatest disord⟨er⟩ and Parsons and Fellows brigades, who ⟨were⟩ directed to support them retreating in ⟨the greatest confusion & without making the slightest opposition, although only a small party of the enemy appeared in view—As I preceived no dependanc⟩e could be rep⟨osed on these troop⟩s and apprehending another ⟨impression⟩ might be made on Harlem plains, by which means our retreat to this place might ⟨be⟩ cut off, I directed the heights to be secured; & ⟨Ou⟩r retreat was effected with little or no loss ⟨of⟩ men, though of a considerable part of the ⟨b⟩aggage; Some of our Heavy cannon & a part ⟨of⟩ our Stores & provisions, which we were about removing, was unavoidably left in the City, though every means (after it had been determined in Council to abandon the post) had been used to prevent it.
On Monday morning last, sevl parties of the enemy appeared on the high grounds opposite to our heights, and some Skirmishing had happened between our troops & those of the enemy; On reconnoitring their situation, I formed the design of

cutting off such of them as had or might advance to the extremity of the wood; I accordingly ordered three companies of Virginia rifle men under the command of Major Leitch & Col. Knolton with his rangers, to endeavor to get in their rear, while an apparent disposition was making as if to attack them in front; The Enemy ran down the hill with great eagerness to attack the party in front; but unluckily, from some mistake ⟨or misapprehension, the parties under Maj. Leitch & Col. Knolton began the fire on their flank instead of their rear; the Major⟩ was soon brought ⟨off the field wounded & Colo.⟩ Knolton soon recieved a wou⟨nd of which he is⟩ since dead; Their men h⟨owever behaved⟩ with the greatest resolution; Fin⟨ding that⟩ they wanted assistance, I advan⟨ced part⟩ of Col. Griffiths & Col. Richardsons M⟨aryland⟩ regiments with some detachments of ⟨Eastern⟩ troops, who charged the enemy & drove ⟨them⟩ from the wood to the plain, & were s⟨till pur⟩suing, when I judg’d it prudent to ⟨with⟩draw them, fearing the enemy mig⟨ht be⟩ sending a large reinforcement to ⟨their⟩ troops which were engaged, which was ⟨the⟩ case as I have since understood: A⟨Seargent⟩ who deserted from the Enemy has inform⟨ed⟩ me their party was greater than I imag⟨ined;⟩ as it consisted of the 2nd battalion of light ⟨Infantry⟩ a battalion of royal Highlanders, & three ⟨Compa⟩nies of Hessian riflemen, under the com⟨mand⟩ of General Leslie; their loss by his report am⟨ounted⟩ to 89 wounded & missing & eight Killed; ⟨in⟩ the latter his account is altogether imperf⟨ect,⟩ as our people discovered and buried doub⟨le⟩ that number; I am in hopes this little success will be productive of salutary consequences, as our army seems to be greatly inspirited by it. I am Sir Yr Most Obedt Servt

Go: Washington

